Case 1:17-cv-23918-JEM Document 29 Entered on FLSD Docket 12/11/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                   Case Number: 17-23918-CIV-MARTINEZ-OTAZO-REYES

  SARA I. GARCIA,
       Appellant,

  vs.

  OCWEN LOAN SERVICING, LLC,
        Appellee.
  _____________________________________/

                   ORDER ADOPTING REPORT AND RECOMMENDATION

          THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States

  Magistrate Judge, for a Report and Recommendation on pro se Appellant’s Motion for Leave to

  Appeal Court’s 9/24/17 Order (ECF No. 323) Denying Reconsideration of 8/27/17 Order (ECF

  No. 318) Denying Relief from Decree of Ocwen & Consolidate with Appeal Dismissed on

  12/13/16 w/o Prejudice that Should Be Re-Instated; in Addition, for Stay Pending Appeal

  (“Motion”) (ECF No. 1). Magistrate Judge Otazo-Reyes filed a Report and Recommendation,

  (ECF No. 24), recommending that the Motion be denied as it is barred by res judicata. Appellant

  filed objections to the Report and Recommendation.1 (ECF No. 26, 28).

          The Court has reviewed the entire file and record, has made a de novo review of the issues

  that Appellant’s objections to the Report and Recommendation present, and is otherwise fully

  advised in the premises. The Court finds the issues raised in Appellant’s objections are already

  addressed in Magistrate Judge Otazo-Reyes’s well-reasoned Report and Recommendation. After

  careful consideration, it is:


  1
   Objections to the Report and Recommendation were due on October 20, 2020. Appellant filed objections
  on October 21, 2020 and October 27, 2020. Despite being filed late, the Court has nevertheless considered
  Appellant’s objections.


                                                     1
Case 1:17-cv-23918-JEM Document 29 Entered on FLSD Docket 12/11/2020 Page 2 of 2




         ADJUDGED that Appellant’s objections, (ECF No. 26, 28), are OVERRULED and
  United States Magistrate Judge Otazo-Reyes’s Report and Recommendation, (ECF No. 24), is
  AFFIRMED and ADOPTED. Accordingly, it is:
         ADJUDGED that
         1.     Appellant’s Motion for Leave to Appeal and for Stay (ECF No. 1) is DENIED with
  prejudice.
         2.     The following requests, as included in the heading of Appellant’s Reply (ECF No.
  14) are DENIED with prejudice: “Motion to Quash Paperless Order [DE 12],” wherein the Court
  referred this matter to Magistrate Judge Otazo-Reyes; “Set Aside Bankruptcy 8/16/16 Order &
  Bankruptcy Stay;” “That Appellee’s Claim be Disallowed with Prejudice;” and “That Sanctions
  be Imposed Against Appellee and its Counsel.”
         3.     This case is CLOSED, and all pending motions are DENIED as MOOT.
         DONE AND ORDERED in Chambers at Miami, Florida, this 11th day of December, 2020.




                                                      JOSE E. MARTINEZ
                                                      UNITED STATES DISTRICT JUDGE

  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record
  Sara I. Garcia, pro se




                                                  2
